ORDER

PER CURIAM.
Frene Valley Healthcare South (Employer) appeals from the final award of the Labor and Industrial Relations Commission (Commission) awarding Linda Thompson (Claimant) permanent total disability benefits from Employer and determining that the Second Injury Fund had no liability for benefits. Employer asserts that the Commission erred in: (1) finding that Claimant is permanently and totally disabled; and (2) determining that the primary injury alone rendered Claimant permanently and totally disabled.
We have reviewed the briefs of the parties and the record on appeal and find that the Commission’s award is supported by competent and substantial evidence on the whole record. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the Commission’s award pursuant to Rule 84.16(b).